DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIMS ENTERED
After each claim number, the status identifier of the claim must be presented in a parenthetical expression. See MPEP 714.II.C.(A) and (C). Claim 43 should have the status of (new).
Response to Arguments
The Amendment filed 13JAN2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b), 103 rejections and specification and drawings objections previously set forth in the Non-Final Office Action mailed 19AUG2020.
Applicant's arguments filed 13JAN2021 have been fully considered and they are persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6,18-20,22-27,32 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 line(s) 1 sets forth the limitation “a stacking surface”. It is unclear whether the stacking surface of claim 1 is the same or different from the stacking [[a]] the stacking surface - -.
Claim 18 line(s) 4 sets forth the limitation “opposite openings of the planar through channels”. It is unclear whether the opposite openings of claim 18 is the same or different from the openings of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4,6,8-13,15,18-20,22-24,43 are rejected under 35 U.S.C. 103 as being unpatentable over CRITCHELL (US 3485902) in view of FISSELL (US 20090131858).
Regarding claim 1, CRITCHELL teaches a dialyzing element (title, Figs.) including a stackable plate subunit (Fig. 4 #18) of a parallel plate device (Fig. 3), the stackable plate subunit comprising:
a rectangular frame structure defined by a first strut opposite a second strut (Fig. 4 #22 has two opposing struts) and a third strut opposite a fourth strut (Fig. 4 #23 has two opposing struts), wherein the first and second struts are perpendicular to the third and fourth struts,
the first strut and the second strut each comprising a slot (Figs. 4-5 #32),
each rectangular frame comprising a planar through channel bound by:
a first side of a first nanoporous membrane (Fig. 4 #25 on top),
a first side of a second nanoporous membrane (Fig. 4 #25 on bottom), and
the third and fourth struts,
wherein the first nanoporous membrane and the second nanoporous membrane are positioned in the rectangular frame such that the membranes are substantially parallel to each other and in a spaced apart configuration and extend between the first and second struts and between third and fourth struts (Figs. 4), wherein
the slot in the first strut forms an opening at a first end of the through channel, and
the slot in the second strut forms an opening at a second end of the through channel, and
wherein a planar channel is latently formed along each of
a second side of the first nanoporous membrane opposite the first side, and

wherein the second side of the first nanoporous membrane and the second side of the second nanoporous membrane are each recessed from a stacking surface of the frame on a corresponding side, to provide for a height of the latently formed planar channels (See Fig. 4 where the stacking surface utilizes a "tongue and groove" arrangement; C2/L72-C3/L1).
CRITCHELL is silent as to the details of the membrane. However, FISSELL teaches an ultrafiltration membrane, device, bioartificial organ, and related methods (title, Figs.) including a silicon nanoporous membrane (par. [0008,0027]). FISSELL teaches the membrane prevents protein fouling which increases the service life of the membrane (abstract; par. [0132]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the membrane of CRITCHELL with the silicon nanoporous membrane of FISSELL in order to prevent foulings and improve the service life of the membrane. The references are combinable, because they are in the same technological environment of membrane filters. See MPEP 2141 III (A) and (G).
Regarding claim 4, CRITCHELL does not teach the through holes have a particular diameter; however the diameter has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 6, CRITCHELL teaches the stacking surface of the stackable frame comprises a groove (C2/L72-C3/L1) capable holding a gasket.
Regarding claim 8, CRITCHELL suggests the height of the slots is less than a distance between the first silicon nanoporous membrane and the second silicon  nanoporous membrane (see Fig. 2, compare #25 and #32).
In considering the disclosure of CRITCHELL, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
Regarding claim 9, CRITCHELL teaches the first membrane and the second membrane each comprises a plurality of effective membrane areas (note that “membrane area” does not have a defined structure; see also Fig. 10 showing the membrane flexing in certain areas).
Regarding claims 10-11, FISSELL teaches a membrane thickness between 5-50nm (par. [0045]), which overlaps the instantly claimed range of about 50 nm (or 10nm) to about 1,000 nm and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claims 12-13, FISSELL teaches the membranes comprise 30nm wide nanoporous slits, which anticipates the claimed range of 1-100nm (par. [0045]).
Regarding claim 15, CRITCHELL does not teach the dimensions (height, length or width) of the planar through channel. The dimensions of the planar through channel has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 18, CRITCHELL teaches a dialyzing element (title, Figs.) including a parallel plate device (Fig. 3) capable of hemofiltration/hemodialysis (C4/L61), comprising:
a parallel plate assembly comprising:
an aligned stack of n stackable plate subunits of claim 1 (see rejection of claim 1 incorporated by reference), wherein n is an integer of 2 or greater, wherein opposite openings (e.g. Fig. 4 #32) of the planar through channels define two ends of the parallel plate assembly; and
a cover plate (e.g. Fig. 1 #12) capping each outer-most stackable plate subunit of the aligned stack,
wherein the parallel plate assembly comprises the latently formed planar channels on each side of n planar through channels (Figs. 9-11); and
a blood conduit adaptor (e.g. Fig. 1 #14c) comprising a blood access port (e.g. Fig. 1 #16c) and attached to the parallel plate assembly at each of the two ends, 
Regarding claim 19, CRITCHELL teaches n is e.g. 60 (C2/L47), is outside the claimed range of 2 to 50; however, it is obvious to one having ordinary skill in the art to optimize the desired number of stacked membranes for a particular desired operating capacity.
The number of stacked plates has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claims 20,22, CRITCHELL does not teach the dimensions (height or width or length) of the latently formed planar channel. The dimensions of the latently formed planar channel has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claims 23-24, CRITCHELL teaches the parallel plate assembly comprises a dialysate/filtrate plate subunit (e.g. Fig. 1 #14d) comprising an access port 
Regarding claim 43, CRITCHELL does not teach the dimensions of the through holes. The dimensions of the through holes has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claims 2-3,7 are rejected under 35 U.S.C. 103 as being unpatentable over CRITCHELL (US 3485902) in view of FISSELL (US 20090131858) in view of SERUR (US 4038192).
Regarding claims 2-3, CRITCHELL teaches the third strut and the fourth strut of the stackable rectangular frame have a lower height than the first and second struts creating a space, which allows fluidic communication between the planar channels (Figs. 9-10; C3/L14-22). CRITCHELL does not teach the third strut and the fourth strut of the stackable rectangular frame each comprise through holes. However, SERUR teaches a device for exchange between fluids suitable for treatment of blood (title, Figs.) including a stackable plate subunit of a parallel plate device, comprising a planar through channel (e.g. Fig. 2 #C, first one on top) bound by:
a first side of a first nanoporous membrane (e.g. Fig. 2 #42, first one on top; a dialysis membrane is nanoporous; C4/L21), and

One having ordinary skill in the art would recognize that the through hole of SERUR is a functional equivalent of the space of CRITCHELL for the purpose of providing fluidic communication between the planar channels and thus establishes a prima facie case of obviousness (MPEP 2144.06). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of CRITCHELL to include through holes in the struts as is known in the art. The references are combinable, because they are in the same technological environment of membrane filters. See MPEP 2141 III (A).
Furthermore, SERUR teaches a slot (e.g. Fig. 3 #28) and a through hole (Fig. 3 #36) on the same sides (e.g. the first and second strut). One having ordinary skill in the art would recognize the placement of the through holes as a matter of engineering design choice and thus obvious to one having ordinary skill in the art.
Regarding claim 7, SERUR teaches (see the rejection of claims 2-3 above which is incorporated by reference) the slots are capable such that the through channel has substantially the same width from the first end to the second end (see Figs. 2-3).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over CRITCHELL (US 3485902) in view of FISSELL (US 20090131858) in view of BURNETT (US 20130218070).
Regarding claim 25, CRITCHELL teaches each cover plate comprises a plastic (C2/L38-40), but is silent as to the material of the cover plate. However, BURNETT 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the material of the device CRITCHELL to be any suitable implantable material such as PEEK as taught by BURNETT for the purpose of providing for a biocompatible and implantable device. The references are combinable, because they are in the same technological environment of dialysis. See MPEP 2141 III (A) and (G).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over CRITCHELL (US 3485902) in view of FISSELL (US 20090131858) in view of LYU (US 20120289881).
Regarding claim 26, CRITCHELL does not teach the cover plate has suture tabs. However, LYU teaches a system and implantable dialysis device for treating chronic kidney disease (title, Figs. abstract) that has suture tabs (Figs. 1-2).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device CRITCHELL to have suture tabs as taught by LYU for the purpose of providing for an implantable device. The references are combinable, because they are in the same technological environment of dialysis. See MPEP 2141 III (A) and (G).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over CRITCHELL (US 3485902) in view of FISSELL (US 20090131858) in view of EISAMAN (US 20120152747).
Regarding claim 27, CRITCHELL does not teaches a spacer. However, EISAMAN teaches a high-pressure electrodialysis device comprising a parallel plate device (Fig. 1 #101) including a support member (Fig. 2 #203) at the ends of the device.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of CRITCHELL with a support member as taught by EISAMAN in order to provide a more stable, supported structure. The references are combinable, because they are in the same technological environment of membrane filters. See MPEP 2141 III (A) and (G).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over CRITCHELL (US 3485902) in view of FISSELL (US 20090131858) in view of KELLY (US 20050131332).
Regarding claim 32, CRITCHELL teaches a dialyzing element (title, Figs.) including a method of dialyzing blood (C4/L62), comprising:
establishing a blood circuit comprising planar through channels of the parallel plate device of claim 23 (see the rejection of claim 23 incorporated by reference) with a circulatory system of an individual (“artificial kidney”, C4/L62); and
establishing a dialysate circuit (including dialyzant, C4/L63) comprising:
the latently formed planar channels of the parallel plate device; and
CRITCHELL is silent as to a dialysate pump. However, KELLY teaches a high convection home hemodialysis/hemofiltration and sorbent system (title, Figs.) comprising a method of dialyzing blood ((title, abstract), comprising:
establishing a blood circuit (Fig. 1 #44a,b) comprising a dialyzer (e.g. Fig. 1 #30) with a circulatory system of an individual (Fig. 1 #42);

the dialyzer and
a dialysate pump (Fig. 1 pump 1).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method CRITCHELL with a dialysis pump as taught by KELLY for the purpose of providing a workable device such that dialysis fluid may flow through the device. The references are combinable, because they are in the same technological environment of dialysis. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777